Name: Decision of the EEA Joint Committee No 21/97 of 2 May 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: NA;  health;  animal product;  European construction;  deterioration of the environment
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/67 DECISION OF THE EEA JOINT COMMITTEE No 21/97 of 2 May 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 68/95 (1); Whereas Commission Regulation (EC) No 1441/95 of 26 June 1995 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (2) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1442/95 of 26 June 1995 amending Annexes I, II, III and IV of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (3) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1798/95 of 25 July 1995 amending Annex IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 14 (Council Regulation (EEC) No 2377/90) in Chapter XIII of Annex II to the Agreement:  395 R 1441: Commission Regulation (EC) No 1441/95 of 26 June 1995 (OJ L 143, 27. 6. 1995, p. 22).  395 R 1442: Commission Regulation (EC) No 1442/95 of 26 June 1995 (OJ L 143, 27. 6. 1995, p. 26).  395 R 1798: Commission Regulation (EC) No 1798/95 of 25 July 1995 (OJ L 174, 26. 7. 1995, p. 20). Article 2 The texts of Commission Regulation (EC) Nos 1441/95, 1442/95 and 1798/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 May 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 2 May 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 57, 7. 3. 1996, p. 33. (2) OJ L 143, 27. 6. 1995, p. 22. (3) OJ L 143, 27. 6. 1995, p. 26. (4) OJ L 174, 26. 7. 1995, p. 20.